DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the system service module" in line 4 There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert et al. (US Patent Publication No. 2009/0187687; hereinafter Hulbert) in view of Chu et al. (US Patent Publication No. 2016/0139660; hereinafter Chu).
With reference to claim 1, Hulbert discloses an electronic device (802), comprising an operating system (OS) (see paragraph 122; Fig. 8), the electronic device (802) comprising:
	a knob (805), configured to generate a motion signal (see paragraph 127; Fig. 8);
	a user interface (UI) module (see paragraph 122); and
	a human interface device (HID) module, comprising a first HID definition and a second HID definition stored therein, and communicating with the UI module, wherein the HID module interprets the motion signal based on the first HID definition or the second HID definition to generate input information transferred to the OS (see paragraphs 123-125, 127-128).
	While disclosing the electronic device as described above Hulbert fails to specifically teach a setting signal, wherein the HID interprets motion signals according to the setting signal as recited.
	Chu discloses a modular input apparatus for providing customized, reconfigurable user inputs (see abstract), wherein a user interface (UI) module, configured to generate a setting signal (in teaching computer applications which require the user input for configuration; see paragraphs 98-100), wherein the HID module interprets the motion signal based on a first or the second interface device definition according to the setting signal to generate input information transferred to the OS (see paragraph 73, 76-78).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a setting signal similar to that which is taught by Chu to be carried out in a system similar to Hulbert to thereby allow the user to more easily assign computer application functions to input devices (see Chi; paragraph 15).

With reference to claim 2, Hulbert and Chu disclose the electronic device according to claim 1, wherein Hulbert further discloses a screen (see Fig. 8), wherein the UI module generates an operation interface (804) corresponding to the knob, and the operation interface is displayed on the screen (see paragraph 126).

With reference to claim 3, Hulbert and Chu disclose the electronic device according to claim 1, wherein Hulbert further discloses wherein the HID module is a firmware (see paragraphs 74-75).

With reference to claim 4, Hulbert and Chu disclose the electronic device according to claim 1, wherein Hulbert further discloses wherein the first HID definition is different from the second HID definition, and the second HID definition is a preset definition of the OS (see paragraphs 123-125, 127-128).

With reference to claim 5, Hulbert and Chu disclose the electronic device according to claim 4, wherein Hulbert further discloses further comprising a system service module, wherein when the HID module interprets the motion signal based on the first HID definition to generate the input information, the system service module selectively enables at least one corresponding external application (804) according to the input information (see paragraphs 123-125, 127-128).
While disclosing the electronic device as described above Hulbert fails to specifically teach a setting signal, wherein the HID interprets motion signals according to the setting signal as recited.
	Chu discloses a modular input apparatus for providing customized, reconfigurable user inputs (see abstract), wherein a user interface (UI) module, configured to generate a setting signal (in teaching computer applications which require the user input for configuration; see paragraphs 98-100), wherein the HID module interprets the motion signal based on a first or the second interface device definition according to the setting signal to generate input information transferred to the OS (see paragraph 73, 76-78).

With reference to claim 7, Hulbert discloses a control method, applicable to an electronic device (800) (see paragraph 122; Fig. 8), wherein the electronic device (800) comprises a knob (805), the knob is configured to generate a motion signal (see paragraph 127; Fig. 8), and the control method comprises:
	providing a first human interface device (HID) definition and a second HID definition (see paragraphs 123-125; 127-128); and
interpreting the motion signal based on the first HID definition or the second HID definition according to the setting signal to generate or perform a corresponding operation (see paragraphs 123-125; 127-128).
While disclosing the electronic device as described above Hulbert fails to specifically teach a setting signal, wherein the HID interprets motion signals according to the setting signal as recited.
	Chu discloses a modular input apparatus for providing customized, reconfigurable user inputs (see abstract), wherein a user interface (UI) module, configured to generate a setting signal (in teaching computer applications which require the user input for configuration; see paragraphs 98-100), wherein the HID module interprets the motion signal based on a first or the second interface device definition according to the setting signal to generate input information transferred to the OS (see paragraph 73, 76-78).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a setting signal similar to that which is taught by Chu to be carried out in a system similar to Hulbert to thereby allow the user to more easily assign computer application functions to input devices (see Chi; paragraph 15).

With reference to claim 8, Hulbert and Chu disclose the electronic device according to claim 7, wherein Hulbert further discloses wherein a step of providing the first HID definition and the second HID definition comprises storing the first HID definition and the second HID definition by using a read-only memory (ROM) (in teaching pre-programmed sequence of action to be sent as HID protocol to the PC; see paragraph 41).

With reference to claim 9, Hulbert and Chu disclose the electronic device according to claim 8, wherein Hulbert further discloses selectively enabling at least one corresponding external application (804) according to the motion signal when the HID module interprets the motion signal based on the first HID definition according to the setting signal (see paragraph 127).

With reference to claim 10, Hulbert discloses a computer program product encoded on at least one non-transitory computer-readable medium for a computer device, wherein the computer device comprises an operating system (OS) (see Figs. 2, 6), and the computer program product comprising:
	a first program code, describing a first human interface device (HID) definition and a second HID definition (see paragraphs 123-125; 127-128);
	a third program code, describing an HID module, wherein the HID module interprets a motion signal based on the first HID definition or the second HID definition to generate input information transferred to the OS (see paragraphs 123-125; 127-128).
While disclosing the electronic device as described above Hulbert fails to specifically teach a setting signal, wherein the HID interprets motion signals according to the setting signal as recited.
	Chu discloses a modular input apparatus for providing customized, reconfigurable user inputs (see abstract), wherein a second program code, describing a user interface (UI) module, wherein the UI module generates a setting signal (see paragraph 73, 76-78).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a setting signal similar to that which is taught by Chu to be carried out in a system similar to Hulbert to thereby allow the user to more easily assign computer application functions to input devices (see Chi; paragraph 15).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hulbert and Chu as applied to claim 1 above, and further in view of Tsang (US Patent Publication 2008/0010482).
With reference to claim 6, Hulbert and Chu disclose the electronic device according to claim 1, and while disclosing the first and second HID as explained above, there fails to be disclosure of a signal parsing unit for interpreting motion as recited.
Tsang discloses a remote control of a media computing device (see abstract), wherein the HID module (216) comprises a input control unit (212) and a signal parsing unit (214), the input control unit (212) is configured to parse the motion signal to generate motion information, the signal parsing unit (214) interprets the motion information based on the HID definition according to the setting signal to generate the input information (see paragraph 12, 23-24; Fig. 2).
Therefore it would have been obvious to on of ordinary skill in the art to allow the usage of a signal parsing unit similar to that which is taught by Tsang to the device similar to that which is taught by Hulbert and Chu to thereby translate commands into events to be processed (see Tsang; paragraph 3).



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MORSE (US2018/0253155) disclose a method of communication between a HID and a mobile device on an operating system providing an execution space for applications and operating a user application in the execution space, where the user application operates independently of the operating system; wherein additional HIDs can be connected to the communication interface and controlled by the user application (see abstract; paragraphs 29-36; Figs. 1-4).
ANDREWES et al. (US6,965,368) discloses a computer peripheral having a plurality of controls, a memory that holds control mappings corresponding to a plurality of application programs, wherein the control mappings indicate actions and indicate controls by unique string indexes that are also used in HID control descriptors associated with the device (see column 2, lines 18-60; column 15, line 31-column 15, line 53; Figs. 1-5, 8-9, 11).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625